EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey B. Huter on September 8, 2022.  
The application has been amended as follows: 
IN THE CLAIMS

18.  A method of mounting a hand grip to a handle of an apparatus, the method comprising: 
placing a hand grip in a recess of the handle, wherein the hand grip comprises a hand grip base, a hand grip top opposite the hand grip base, a hand grip first end wall, and a hand grip second end wall, and wherein the hand grip first end wall and the hand grip second end wall taper inwardly from the hand grip base to the hand grip top such that the hand grip base is wider than the hand grip top; and 
after placing the hand grip in the recess, deforming a first metal handle portion such that the first metal handle portion reduces an opening of the recess, directly engages the hand grip first end wall, and impedes removal of the hand grip from the recess; 
further comprising deforming a second metal handle portion such that the second metal handle portion further reduces the opening of the recess, directly engages the hand grip second end wall, and further impedes removal of the hand grip from the recess.

19. (Canceled) 

25. (Canceled)
26. An apparatus, comprising: 
a tool; 
a handle coupled to the tool, the handle comprising: 
one or more lateral surfaces that extend between a first end of the handle and a second end of the handle; and 
a first recess in a first lateral surface of the one or more lateral surfaces, wherein a first recess base of the first recess is wider than a first recess opening into the first recess; and 
a first hand grip mounted in the first recess, the first hand grip comprising a first hand grip base and a first hand grip top opposite the first hand grip base; 
wherein the first hand grip base is wider than the first recess opening; 
wherein the first hand grip top is narrower than the first recess opening; 
wherein the first hand grip top defines a first portion of a handle outer surface of the handle that a user grasps to operate the tool; 
wherein first metal end walls of the first recess taper inwardly from the first recess base to the first recess opening; and 
wherein the first metal end walls directly contact the first hand grip and impede removal of the first hand grip from the first recess.

27. (Canceled) 

33. (Canceled)

35.  The apparatus of claim 34, wherein: 
second metal end walls of the second recess taper inwardly from a second recess base to a second recess opening; and 
the second metal end walls directly contact the second hand grip and impede removal of the second hand grip from the second recess.

Claim 37 (at line 2) “the first recess base is 


Allowable Subject Matter
Claims 18, 20-24, 26, 28-32, and 34-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 18 and 26, the closest art of record, the closest art of record Gaffney (US 4,766,642), teaches the limitations required by the claims as described in the Office action filed May 1, 2019 for the parent application 14/980,369, but Gaffney, alone or in combination, does not teach, suggest, or make obvious that first metal handle portion or first metal end walls that directly contact the hand grip, as particularly required by the claims, in combination with the additional limitations of the claims.   Additionally, other art of record, Wang ‘433 (see below) and Bourget, et al. ‘337 each teach a grip that is set in a handle by handle walls that retain the grip, but the end walls of Wang and Bourget, et al. are not tapered and would not have been obvious to modify from the disclosed geometry.    Claims 20-24, 28-32, and 34-37 are allowed as being dependent from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Wang (US 2013/0042433) and Bourget, et al. (US 8,894,337) teaches a grip set in a handle and being retained by handle walls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723